Fourth Court of Appeals
                                San Antonio, Texas
                                       June 17, 2019

                                   No. 04-18-00548-CV

    Thomas Michael TOWNSEND, Sr., TMT Management, LLC, and Townsend Mineral
                                Company, LP,
                                  Appellants

                                             v.

                   Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 12-09-00179-CVL
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
       The Appellee’s Unopposed Second Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due July 17, 2019. No further extensions will be granted
absent extenuating circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court